Appeal by defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered February 23, 1984, convicting him of rape in the first degree, sodomy in the first degree (three counts), and robbery in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Contrary to defendant’s claim, the hearing court properly admitted the complaining witness’ identification into evidence inasmuch as there was nothing suggestive in the photographic and lineup identifications of defendant. We also note that the sentencing court’s imposition of consecutive sentences was proper inasmuch as the crimes of which defendant stands convicted were separate and distinct acts (see, People v Brathwaite, 63 NY2d 839; People v Counts, 97 AD2d 772; People v Dorsey, 79 AD2d 611; People v Brown, 66 AD2d 223; People v McMillan, 61 AD2d 800). Lazer, J. P., Thompson, Weinstein and Niehoff, JJ., concur.